 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDown choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other material aid or protection,or to refrain from anyor all such activities.RON KVARFORDT,d/b/a FRED&SONS O.K. RUBBER WELDERS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify any of the above-named employees if presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 327 LoganBuilding, 500 Union Street,Seattle,Washington,Telephone No. 682-3300,iftheyhave any questions concerning this notice or compliance with its provisions.Frisch'sBig Boy Ill-Mar, Inc.andHotel,Motel,Cafeteria &Restaurant Employees'and BartendersUnion, Local No. 58,.AFL-CIO.Case No. 25-CA-2010.March 5, 1965DECISION AND ORDERUpon a supplemental charge duly filed on October 6, 1964, byHotel,Motel, Cafeteria & Restaurant Employees' and BartendersUnion, Local No. 58, AFL-CIO (hereinafter called the Union),theGeneral Counsel of the National Labor Relations Board, bythe Director for Region 25, issued a complaint and notice of hearingon November 30, 1964, alleging that Frisch's Big Boy Ill-Mar, Inc.(hereinafter called Respondent) had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of'Section 8(a) (1) and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the charge, complaint,and notice of hearing, were duly served upon the Respondent.The complaint alleged in substance that since on or about Septem-ber 4, 1964, the Union has been certified as the exclusive represen-tative for collective-bargaining purposes, of "all regular and allregular part-time employees, at the Respondent's restaurant at51 North Illinois Street, Indianapolis, Indiana, including cashiers,exclusive of all office clerical employees, managers, assistant man-agers, professional employees, guards, and supervisors as defined inthe Act"; and that on September 12 and 21, 1964, and at all timesthereafter Respondent has refused to bargain with the Union asthe exclusive representative of the employees in the above-describedunit.Respondent's answer admitted the complaint's allegationsrelating to the Union's certification, the Union's request for bargain-ing, and Respondent's refusal to bargain with the Union.Respond-ent denied, however, that the Union is the exclusive representative151 NLRB No. 48. FRISCH'S BIG BOY ILL-MAR, INC.455of its employees within the meaning of Section 9(a) of the Act,and, that the unit for which the Union was certified is appropriatefor purposes for collective-bargaining within the meaning of Section9 (b) of the Act.On December 9, 1964, all parties to this proceeding entered intoa stipulation of facts.They agreed that the formal papers andthe stipulation of facts, together with the documents incorporatedby reference therein, constitute the entire record in the case, andthat no oral testimony would be necessary or desired by any ofthe parties.They further waived a hearing before a Trial Examinerand agreed to submit this case directly to the Board for findings offact, conclusions of law, and an order.By Order dated December 18, 1964, the Board approved thestipulation and made it part of the record herein.The Boardfixed a time for the filing of briefs, and thereafter the ChargingParty and the Respondent filed briefs in support of their con-tentions.None of the parties requested oral argument.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel[Chairman McCulloch and Members Fanning and Brown].Upon the basis of the aforesaid stipulation and the entire recordin the case, including the charge, the complaint, the answer, andthe briefs, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSS OF THE RESPONDENTThe complaint alleges and Respondent admits that Respondent,and 11 other corporations which operate Frisch's stores, are now,and at all times material herein have been, a single employer engagedin commerce within the meaning of the Act, that during 1964,thisEmployer sold and distributed products, the gross value ofwhich exceeded $500,000, an dthat this Employer received goodsvalued in excess of $50,000, which were transported in interstatecommerce directly from States of the United States other thanthe State of Indiana.Accordingly we find that the 12 corporations constitute a singleemployer for jurisdictional purposes, that their combined operationsmeet the Board's jurisdictional standards, and that it will effectuatethe purposes of the Act to assert 'jurisdiction over the Respondentherein.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and we find, that theUnionis a labor organizationwithin themeaning ofthe Act. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe complaint alleges that : on or about July 14, 1964, in arepresentation proceeding, amajority of the employees in anappropriate bargaining unit consisting of all regular and all regularpart-time employees at the Respondent's restaurant at 51 NorthIllinois Street, Indianapolis, Indiana, including cashiers, exclusiveof assistant managers, professional employees, guards, and super-visors as definded in the Act, designated or selected the Union astheir representative for the purposes of collective bargaining in asecret election conducted under the supervision of the RegionalDirector for Region 25 of the Board; on or about September 4, 1964,the Union was certified by the Board as the representative of theemployees in said unit; and on or about September 12 and 21, 1964,the Union, in writing, requested Respondent to bargain collectivelywith the Union as the exclusive bargaining representative of allthe employees in said unit with respect to their working conditions,but that, at all times since on or about September 19 and 22, 1964,Respondent has refused to honor the request.As has been indicated above, Respondent defends its refusalto bargain on basically the ground that the Board's appropriateunit finding in the representation proceeding was erroneous.'Wereject this defense as without merit. It is well established thatabsent newly discovered evidence, the issues as to the appropriate-ness of a bargaining unit that have been raised and determinedin a prior representation proceeding may not be relitigated in asubsequent related complaint proceeding .2Respondent in this pro-ceeding has presented no new or material evidence which wouldwarrant our reconsideration of our unit findings in the representa-tion proceeding.We adhere to our finding in the representationproceeding with regard to the appropriate unit.Upon our review of the entire record in this case, we concludethat the Union was selected on or about July 14, 1964, by a majorityof employees in the appropriate unit described above as theirrepresentative for the purposes of collective bargaining; that atall times since September 4, 1964, the Union has been the dulycertified representative of the employees in the above-describedappropriate unit, and by virtue of Section 9 (a) of the Act has been,and is now, the exclusive representative of the employees in theappropriate unit for the purposes of collective bargaining.Accord-ingly,we find that by refusing to bargain collectively with the'SeeFrisch's Big Boy Ill-Mar, Inc.,147 NLRB 551.a S. D. Warren Company,150 NLRB 288. FRISCH'S BIG BOY ILL-MAR, INC.457certified representative of its employees, the Respondentengagedin and is engaging in unfair labor practiceswithin themeaning ofSection 8(a) (5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe acts of the Respondent described in section III, above,occurring in connection with the operations described in section I,above, have a close, intimate,and substantial relation to trade,traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engagingin certain unfair labor practices,we shall order it to cease anddesist therefrom,and to take certain affirmative action designedto effectuate the purposes of the Act.Upon the foregoing findings of fact, and upon the entire recordin this case,the Board makes the following :CONCLUSIONS OF LAW1.Hotel,Motel,Cafeteria&Restaurant Employees'&BartendersUnion, Local No. 58, AFL-CIO,affiliatedwith Hotel&RestaurantEmployees and Bartenders International Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.Frisch'sBig Boy Ill-Mar, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.3.By refusing,and by continuing to refuse,to bargain collectivelywith the Union as the certified representative of its employees inthe aboveappropriateunit, theRespondentdid engagein, and isengaging in, unfair labor practices within the meaning of Section8(a) (5) ofthe Act.4.By refusing,and by continuing to refuse,to bargain collectivelywith the Union as the representative of its employees in the unitdescribed above,Respondent did interfere with, restrain, andcoerce, and is interfering with, restraining,and coercing,its employ-ees in the exercise ofthe rightsguaranteed in Section7 of the Act,and thereby did engage in, and is engaging in, unfair labor practiceswithin themeaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 8(a) (1) and (5),and Section 2(6) and(7) of the Act. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby ordersthat the Respondent, Frisch's Big Boy I11-Mar, Inc., its officers,agents, successors, and.assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively in good faith concerningwages, rates of pay, hours, and other terms and conditions ofemployment, with Hotel, Motel, Cafeteria & Restaurant Employees'& Bartenders Union Local No. 58, AFL-CIO, affiliated with Hotel& Restaurant Employees' and Bartenders International Union,AFL-CIO, as the exclusive representative of its employees in thefollowing appropriate unit :All regular and all regular part-time employees at the Respond-ent's restaurant at 51 North Illinois Street, Indianapolis, Indiana,including cashiers, exclusive of all office clerical employees, man-agers, assistant managers, professional employees, guards, and super-visors as defined in the Act.(b) Interfering with the efforts of the above-named labor organi-zation to negotiate for or represent the employees in the saidappropriate -unit as the exclusive bargaining agent.2.Take the following affirmative action which the Board findswill effectuate the purposes of the Act :(a)Upon request, bargain collectively with the above-namedlabor organization in the above-described appropriate unit, andembody in a signed agreement any understanding reached withrespect to the employees in said unit.(b)Post at its 51 North Illinois Street, Indianapolis, Indiana,plant, copies of the attached notice marked "Appendix." 3Copiesof said notice, to be furnished by the Regional Director for theRegion 25, shall, after being duly signed by the Respondent, beposted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 25, in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an-Order" FRISCH'S BIG BOY ILL-MAR,INC.459APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the NationalLabor Relations Act, as amended, we hereby notify our employeesthat :WE WILL NOT refuse to bargain collectively with Hotel, Motel,Cafeteria&RestaurantEmployees and Bartenders Union,Local No. 58, AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.AVE WILL, upon request, bargain with Hotel, Motel,Cafeteria& Restaurant Employees and BartendersUnion,Local No. 58,AFL-CIO,as the exclusive representative of all the employeesin the bargaining unit described below with respect to ratesof pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached,embody such anunderstanding in a signed agreement.The bargaining unit is:All regular and all regular part-time employees at theRespondent's restaurant at 51 North Illinois Street, Indi-anapolis, Indiana, including cashiers,exclusive of all officeclerical employees, managers,and supervisors as defined inthe Act.WE WILL NOT interfere with the efforts of Hotel,Motel,Cafeteria&RestaurantEmployees and Bartenders Union,LocalNo. 58, AFL-CIO,tonegotiate for or represent asexclusive bargaining agent the employees in the bargainingunit described above.FRIscH'sBIG BOY ILL-MAR, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered,defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 614 ISTA Center, 150 West Market Street, Indianapolis, In-diana, Telephone No.ME 3-8921, if they have any question concern-ing this notice or compliance with its provisions.